Title: To James Madison from John Taylor, 15 November 1802 (Abstract)
From: Taylor, John
To: Madison, James


15 November 1802, Caroline, Virginia. Introduces his neighbor Landon Carter of Cleve, who comes to Washington “with an invention, which, if it is as successful in practice, as it promises in theory to be, will serve still farther to exalt the American character.” “Altho’ you may have no particular acquaintance with him, his reputation must undoubtedly have reached you.”
  

   
   RC (DLC). 1 p. Docketed by JM.



   
   John Taylor of Caroline (1753–1824) was a Revolutionary War veteran, lawyer, agriculturalist, and political writer, and an early and faithful supporter of Jeffersonian republicanism. He served in the U.S. Senate, 1792–94, and was appointed to fill the Senate seat of Stevens Thomson Mason, who died in May 1803, until a successor to Mason was elected in December 1803. Taylor also served a number of terms in the Virginia House of Delegates with JM in the 1780s, and in the 1798–99 session he introduced JM’s Virginia Resolutions to the legislature. In 1808, however, Taylor supported Monroe instead of JM for the presidency, and he went on to oppose the War of 1812.



   
   Landon Carter (1751–1811) of Cleve in King George County had served in the Virginia House of Delegates, 1780–81 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (3 vols. to date; Charlottesville, Va., 1984—)., 2:239 n. 1).


